

115 HR 5756 RH: Resiliency Enhancement Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 522116th CONGRESS2d SessionH. R. 5756[Report No. 116–637]IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Ms. Plaskett (for herself, Miss González-Colón of Puerto Rico, Mr. Carbajal, Mr. Carson of Indiana, Mr. Espaillat, Ms. Norton, Ms. Roybal-Allard, Mr. Sires, Ms. Titus, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureDecember 9, 2020Reported from the Committee on Transportation and Infrastructure; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Bipartisan Budget Act of 2018 to extend the provision of assistance for critical services with respect to certain disasters, and for other purposes.1.Short titleThis Act may be cited as the Resiliency Enhancement Act of 2020.2.Repair, restoration, and replacement of damaged facilities(a)In generalSection 20601 of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended—(1)by striking , and and inserting a comma;(2)by inserting , and including, for purposes of this section, solid waste management, stormwater management, public housing, transportation infrastructure, and medical care, before for the duration; and(3)by inserting , and any subsequent major disaster (as such term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act) declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in Puerto Rico or the Virgin Islands on or before September 30, 2022 before to—.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in section 20601 of Public Law 115–123.December 9, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed